Citation Nr: 0906774	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the reduction of the disability rating for right 
knee strain, from 10 percent to 0 percent, effective November 
1, 2005, was appropriate.

2.  Whether the reduction of the disability rating for left 
knee strain, from 10 percent to 0 percent, effective November 
1, 2005, was appropriate.

3.  Whether the reduction of the disability rating for left 
hip strain, from 10 percent to 0 percent, effective November 
1, 2005, was appropriate.

4.  Whether the reduction of the disability rating for right 
hip strain, from 10 percent to 0 percent, effective November 
1, 2005, was appropriate.

5.  Whether the reduction of the disability rating for 
residuals of right inguinal hernia repair, from 10 percent to 
0 percent, effective November 1, 2005, was appropriate.

6.  Entitlement to compensable rating for right foot strain.  

7.  Entitlement to compensable rating for left foot strain.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
January 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The Veteran's Notice of Disagreement and Substantive Appeal 
with respect to claims for his knees, hips and hernia 
residuals were limited to the aspect of those claims relating 
to reductions in the ratings; whereas, the claims regarding 
his feet were couched in terms of increased ratings.  
Consequently, the issues on appeal have been styled 
accordingly.  

The issues on appeal pertaining to compensable rating for 
right and left foot strain are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The RO's decision to reduce each evaluation for right and 
left knee strain from 10 percent to 0 percent disabling was 
not supported by the evidence contained in the record at the 
time of the reduction.

2.  The RO's decision to reduce each evaluation for right and 
left hip strain from 10 percent to 0 percent disabling was 
not supported by the evidence contained in the record at the 
time of the reduction.

3.  The RO's decision to reduce the evaluation for residuals 
of right inguinal hernia repair from 10 percent to 0 percent 
disabling was not supported by the evidence contained in the 
record at the time of the reduction.


CONCLUSIONS OF LAW

1.  The requirements were not met for reduction of each 
disability rating for the service-connected right and left 
knee strain, from 10 percent to 0 percent disabling, 
effective November 1, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 
Diagnostic Code 5020 (2008).

2.  The requirements were not met for reduction of each 
disability rating for the service-connected right and left 
hip strain, from 10 percent to 0 percent disabling, effective 
November 1, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 
Diagnostic Code 5024 (2008).

3.  The requirements were not met for reduction of the 
disability rating for service-connected residuals of right 
inguinal hernia repair, from 10 percent to 0 percent 
disabling, effective November 1, 2005.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105, 
3.344, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board considered the regulations pertaining to the VA's 
statutory duties to notify and assist the Veteran with the 
development of facts pertinent to the rating reduction 
issues.  Given the favorable action taken herein below, the 
Board finds that no further assistance in providing notice or 
developing the facts pertinent to the these  claims is 
required at this time.  


Background

The Veteran was afforded a VA (pre-separation) examination 
conducted in November 2001.  The prepared report noted he had 
bilateral hernia repairs during service; the left one 
resolved but the repair on the right caused tingling, pain 
and numbness in the right leg.  He reported constant pain in 
the knees and hips, aggravated by cold or damp weather.  In 
November 2001, his posture and gait were reported as normal.  
His hips were reported as nontender to palpation.  His range 
of motion was evaluated as clinically normal and pain was 
reported through extension of the bilateral hips.  The knees, 
likewise, exhibited a normal range of motion and were 
nontender to palpation.  Discomfort was reported bilaterally 
with McMurray's testing.  The diagnoses, in pertinent part, 
were multiple arthralgias and strain involving the bilateral 
knees and bilateral hips.  The left inguinal hernia repair 
was reported as normal but a residue was reported regarding 
the right inguinal hernia repair.  

Pursuant to a February 2002 rating, which relied principally 
on the November 2001 examination , service connection was 
established, in pertinent part, for bilateral knee strain, 
each knee evaluated as 10 percent disabling, bilateral hip 
strain, with each hip evaluated as 10 percent disabling and 
for residuals of right inguinal hernia repair, also evaluated 
as 10 percent disabling, effective from February 1, 2002, the 
day after the Veteran's separation.  The hernia repair was 
assigned a 10 percent evaluation under Diagnostic Code 7804, 
recognizing a tender and painful residual scar.  Nonetheless, 
the rating specifically noted that the assigned disability 
ratings were not considered permanent since there was a 
likelihood of improvement.  The cover letter also informed 
the Veteran that an examination would be scheduled in the 
future to evaluate the severity of the disorders.  

An examination was subsequently scheduled for March 24, 2004.  
In addition to the address listed on his original claim for 
service connection, the Veteran had an address in Germany as 
well as an APO (Army Post Office) address, the latter of 
which suggesting that the Veteran had been recalled to active 
duty.  Notwithstanding, inasmuch as the Veteran failed to 
report for the scheduled examination, a March 31, 2004 rating 
proposed that the assigned evaluations for bilateral knees, 
hips and for residuals of hernia repair be reduced to 
noncompensable ratings effective 60 days after notification 
(April 23, 2004).  

The Veteran clarified his status as retired and another 
examination was scheduled to determine the severity of his 
service connected disabilities.  That examination was 
afforded on May 7, 2005.  The examiner documented that the 
examination was prepared with the benefit "knowledge of 
case-history and also the conservation as well as bodily 
examination and x-ray examination. . . ."  The examiner took 
account of the Veteran's relevant medical history.  Clinical 
findings documented that the Veteran demonstrated special 
types of gaits without problems.  He could perform complete 
squatting and he was stable standing on one leg.  There were 
no intra-articular effusions and no Baker's cysts.  Lasegue 
and Braggart signs were negative and there were no 
sensomotoric deficits.  An irritation free scar was noted on 
the right groin without repetition of inguinal hernia.  The 
Veteran reported pain while pressing on the adductor base; on 
the right, the groin was soft.  Inner and outer range of 
motion of the bilateral hips was 50 degrees to 0 degrees to 
30 degrees; Abduction/Adduction was 35 degrees to 0 degrees 
to 25 degrees bilaterally.  With respect to the knees, slight 
hyper mobility of patella to medial was appreciated; pain was 
elicited when pressed over the lower patella pole over the 
patellar tendon base; there was no synovitis; hollow of the 
knee free; no formation of Baker's cysts were palpable.  
There was no sign of meniscus disorder.  Inner- and outer 
bandage in 0 degrees and 30 degrees is firm.  There was no 
front formation of drawer and no back drawer.  

The diagnoses included chondropathy patellae with hyper 
mobility of patella and subluxation to medial; patella 
ligament insertion tendopathy on both sides; osteosonogram 
(OSG) supported arthralgia for slight insufficiency in outer 
ligament and hyper mobility of encapsulated ligament without 
functional limitation; discrete dysplasia hip joints on both 
sides with chronically occurring coxalgia; and statuspost 
inguinal hernia operation on the right side with irritation-
free scar-soft groin.  The examiner expressed doubt about the 
irritation state of N. inguinalis on the right side.


Analysis

Initially, the Board notes that, prior to reducing a 
Veteran's service-connected disability rating, VA must comply 
with the provisions of 38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. 
§ 3.105(e) and (h), which include the requirement that the 
effective date of a reduction in rating should not be less 
than 60 days from the notice of the proposed reduction.  In 
the instant case, the Veteran has not contended that his 
reduction was procedurally deficient, and the Board's review 
of the claims file indicates that all notification 
requirements appear to have been satisfied. 

Reductions in the rating of a service-connected disability 
generally are governed by 38 C.F.R. § 3.344.  However, 
Paragraph (c) of that regulation provides that the provisions 
of paragraphs (a) and (b) apply only to "ratings that have 
continued for long periods of the same level (5 years or 
more)," and not to disabilities that have not become 
stabilized.  In this case, the compensable ratings were in 
effect from February 1, 2002 to November 1, 2005, a period of 
less than five years.  

However, even though the regulatory provisions of 38 C.F.R. 
§ 3.344(a), (b) are not applicable, other regulatory 
requirements apply to all reduction cases, regardless of 
duration of the rating in question.  For example, with regard 
to both VA examinations and evaluations, the disability must 
be viewed in relation to its history.  38 C.F.R. §§ 4.1, 4.2.  

The May 2005 orthopedic examination, which served as the 
basis for the reduction in disability, was prepared with the 
benefit "knowledge of case-history and also the conservation 
as well as bodily examination  and x-ray examination. . . ."  
Thus, the Board does not identify any procedural inadequacy 
with respect to the reductions at issue.

The Veteran's bilateral knee and hip strain is evaluated by 
analogy to synovitis and/or tenosynovitis.  Rating by analogy 
is appropriate where an unlisted condition is encountered, 
with evaluation rendered in accordance with the criteria for 
a listed closely related condition which approximates the 
anatomical localization, symptomatology and functional 
impairment.  38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. 
Principi, 2 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).   

Under Diagnostic Code 5020, synovitis is rated as 
degenerative arthritis under Diagnostic Code 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Codes 5252, 5253, 5260, 5261).  
Diagnostic Code 5024, likewise, provides that tenosynovitis 
is to be rated on limitation of motion of affected parts.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is assignable for each 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion. In the absence of 
limitation of motion, a 10 percent rating will be assigned 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The Veteran's right inguinal hernia scar is rated at a 10 
percent disability rating under Diagnostic Code 7804 for 
superficial scar, which is painful on examination. 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).

In cases, such as this one, in which the principal question 
to be answered is whether the RO was justified in reducing 
the Veteran's disability evaluation, rather than whether the 
Veteran is entitled to reinstatement of the compensable 
ratings, VA is required to establish, by a preponderance of 
the evidence, that such a reduction was warranted. Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  In any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Id. 

The burden to establish the propriety of a reduction in the 
Veteran's ratings have not been met.  The findings reported 
in the May 2005 examination, which served as the basis for 
the rating reductions, simply do not demonstrate actual 
improvement in the disabilities at issue over those findings 
reported in November 2001.  In both cases, the Veteran 
demonstrated a normal gait and minimal functional impairment 
attributable to pain.  That portion of the November 2001 
examination serving as a basis for the compensable evaluation 
for residuals of a right hernia repair reported a "normal" 
repair with a residue of tingling pain (i.e. the examiner did 
not specify as to whether such was isolated to the scar per 
se).  The May 2005 examination noted the Veteran reported 
pain when pressing on the adductor base.  Although the 
examiner expressed doubt about the irritation state of N. 
inguinalis on the right side, such a statement does not 
eliminate the finding of pain..  In the absence of actual 
improvement in a disability, the requirements for a rating 
reduction are not met.  

In sum, restoration of each 10 percent ratings for the 
Veteran's service-connected right and left knee strain, right 
and left hip strain and residuals of right inguinal hernia 
report is warranted.  In making this determination, all 
reasonable doubt has been resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to restoration of a 10 percent disability rating 
for each right and left service-connected knee strain is 
granted effective November 1, 2005.

Entitlement to restoration of a 10 percent disability rating 
for each right and left service-connected hip strain is 
granted effective November 1, 2005.

Entitlement to restoration of a 10 percent disability rating 
for service-connected residuals of right inguinal hernia 
repair is granted effective November 1, 2005.


REMAND

The Veteran has repeatedly asserted that his service 
connected right and left foot strain have increased in 
severity.  See e.g. Substantive Appeal received on July 16, 
2007.  The Board observes that the Veteran was last afforded 
a VA examination in May 2005.  In light of the Veteran's 
assertion, a contemporaneous examination is warranted.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the Veteran was entitled to a new examination after a two 
year period between the last VA examination and the Veteran's 
contention that his disability had increased in severity).

Pursuant to VA Manual Rewrite, M21-1 MR, Part III, Subpart 
vi, Chapter 3, section B, the consular officers at U.S. 
Embassies and consulates can make arrangements for physical 
examinations as requested by the appropriate VA regional 
office (RO).  The AMC/RO should make the appropriate request 
to the appropriate State Department facility to arrange for a 
VA medical examination of the Veteran.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
determined that for an increased compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  

Although the Veterans Claims Assistance Act (VCAA) letters 
issued in this case advised the Veteran that an increase in 
disability must be shown for an increased rating, the letter 
did not provide the Veteran with specific knowledge of what 
the evidence must show in order to obtain a higher rating.  
Where an increase in disability rating requires objective 
medical findings, such as a specific test result, or a set 
number of exacerbations, notice of the specific criteria 
should be provided.  Notice of this kind was not contained in 
the VCAA letters issued in this case.  See Vazquez-Flores, 
supra. 

The tenor of the Veteran's submissions to VA do not reflect 
that the Veteran had actual knowledge of what is required for 
an increased disability rating.  Cf. Vazquez-Flores, at 48, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Therefore, a corrective notice should be provided.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a corrective 
VCAA letter advising the Veteran of what 
evidence would substantiate his claims 
for increased evaluations for the right 
and left foot strain.  Apart from other 
requirements applicable under the VCAA, 
the letter must comply with the Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
ruling, and advise the Veteran to submit 
evidence that his disorder has worsened, 
including the effect an increased 
worsening has on employment and daily 
life, and provide notice of the criteria 
necessary under the appropriate 
Diagnostic Code(s) to establish 
entitlement to an increased rating.  In 
so doing, the AMC/RO should also comply 
with any other directives of the Veterans 
Benefits Administration.

2.  The Veteran should be afforded a VA 
orthopedic examination by a physician to 
ascertain the current nature and severity 
of his bilateral foot strain disability.  
The claims folder or a suitable copy must 
be made available to and reviewed by the 
examiner prior to completing the 
requested examination report and the 
examiner must document that such review 
was undertaken.  All appropriate tests, 
including x-rays and range of motion 
studies, should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of any 
report.

The examiner should provide an assessment 
as to whether the Veteran's overall range 
of motion of the left foot is best 
characterized as moderately or markedly 
limited, as well as comment as to whether 
there is any ankylosis of the left foot, 
malunion of the os calcis or astagalus, 
or astragalectomy.

The examiner should also provide an 
assessment as to whether the Veteran's 
right foot is best characterized as 
moderate, moderately severe or severe.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the Veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  
The report of the examinations should 
reconcile the Veteran's subjective 
complaints of pain with the objective 
findings on examination.  If the examiner 
is unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


